Citation Nr: 1021814	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-32 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle condition

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of fractures of the right malleolus with nonunion 
and right fibula.

3.  Entitlement to service connection for residuals of 
fractures of the right malleolus with nonunion and right 
fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 16, 
1969, to January 24, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in April 2010.  
A copy of the transcript of this hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  On April 26, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran of his desire to withdraw his appeal of the claim 
to reopen for service connection for a left ankle disorder.

2.  The RO denied reopening the Veteran's claim for service 
connection for residuals of fractured right malleolus with 
nonunion and right fibula in a January 2003 rating decision.  
The Veteran did not perfect an appeal as to that decision, 
and it is final.

3.  Some of the new evidence submitted subsequent to January 
2003 in support of the Veteran's claim is material.

4.  The Veteran fractured his right malleoli and fibula in a 
motor vehicle accident in September 1968, prior to his entry 
into active service, which was noted on his entrance 
examination.

5.  The Veteran's preexisting fractures of the right 
malleolus with nonunion and right fibula were not aggravated 
during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his appeal 
as to the claim to reopen for service connection for a left 
ankle disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The January 2003 rating decision that denied reopening a 
claim for service connection for residuals of fractures of 
the right malleolus with nonunion and right fibula is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2009).

3.  New and material evidence has been received, and the 
Veteran's claim for service connection for residuals of 
fractures of the right malleolus with nonunion and right 
fibula is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

4.  Residuals of fractures of the right malleolus with 
nonunion and right fibula were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

On April 26, 2010, at the Veteran's Travel Board hearing, the 
Veteran expressed his desire to withdraw his appeal as to the 
claim to reopen for service connection for a left ankle 
disorder.  Therefore, the Board finds that the Veteran's 
appeal is withdrawn as to that claim only, and that, hence, 
there remains no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the claim to 
reopen for service connection for a left ankle disorder, and 
the appeal of this claim is dismissed.

II.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  VA's Office of General Counsel issued informal 
guidance interpreting the decision in Kent as requiring that 
the notice provided specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

In the present case, notice was provided to the Veteran in 
July 2004.  As this notice was provided prior to the issuance 
of the decision in Kent, it is insufficient to meet the 
current requirement that VA must notify the Veteran of the 
evidence and information that is necessary to reopen the 
claim, although this notice did sufficiently advise him of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
The Board finds that the deficiency in this notice is not 
prejudicial to the Veteran, however, because new and material 
evidence has been received to reopen the Veteran's claim.  

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Board notes 
that, although the RO found in the Statement of the Case 
issued in August 2006 that new and material evidence had been 
received to reopen the Veteran's claim, it has not provided 
the Veteran with a VA examination.  The Board finds, however, 
that VA was not obligated to obtain a medical examination in 
relation to the present claim because there is no competent 
and credible evidence that the Veteran's pre-existing 
residuals of fractures of the right malleolus with nonunion 
and right fibula were aggravated during service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

III.  Analysis

The RO initially denied a claim for service connection for a 
right ankle condition in an October 1970 rating decision, 
which the Veteran did not appeal.  In April 2002, the Veteran 
again sought service connection for a right ankle condition.  
By rating decision issued in January 2003, the RO denied 
reopening the claim for a right ankle condition, 
characterizing the condition as residuals of fractures of the 
right malleolus with nonunion and right fibula.  Rating 
actions are final and binding based on evidence on file at 
the time the veteran is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The Veteran did not at any time indicate 
disagreement with this rating decision as to this issue.  
(The Board notes that the Veteran did, however, file a Notice 
of Disagreement as to other issues denied in the January 2003 
rating decision.)  Therefore, the January 2003 rating 
decision is final as to the issue of entitlement to service 
connection for residuals of fractures of the right malleolus 
with nonunion and right fibula.  38 U.S.C.A. § 7105.

In June 2004, via his accredited representative, the Veteran 
requested to reopen his claim for an ankle condition based 
upon the submission of new medical evidence.  VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims 
to reopen filed on or after August 29, 2001, such as this 
one, "new" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
evidence received subsequent to the last final rating 
decision, January 2003 in the present case, is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since January 2003 consists of the 
Veteran's statements and testimony, VA and private treatment 
records, Social Security Administration records and a medical 
opinion from one of the Veteran's treating physicians dated 
in October 2005.  Presuming the credibility of the above 
evidence, the Board finds that some of this evidence is 
material and, therefore, sufficient to reopen the Veteran's 
claim.  Specifically, the Board finds that the October 2005 
private treating physician's medical opinion is material as 
it relates the Veteran's current right ankle disorder to his 
military service.  This type of nexus opinion was not 
previously of record and, thus, is new.  It is also material 
as, on its face, it raises a reasonable possibility of 
substantiating the claim.  In addition, the Board finds that 
private hospital records from September 1968 are new and 
material as they go to the issue of whether the Veteran's 
fractures of the right malleolus and fibula pre-existed 
service.  

The Board, therefore, reopens the Veteran's claim for service 
connection for residuals of fractures of the right malleolus 
with nonunion and right fibula.  As previously indicated, in 
the Statement of the Case issued in August 2006, the RO 
reopened and considered the Veteran's claim on the merits.  
Therefore, the Board finds that it can consider the merits of 
the Veteran's claim with no prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The initial question that must 
be resolved in this case is whether the Veteran's fractures 
of the right malleolus with nonunion and right fibula 
preexisted his entry into active military service in December 
1969.  

In this case, the Veteran's entrance medical examination 
paperwork noted the Veteran reported he had previous 
fractures to the right tibia and fibula in September 1968.  
However, it appears that these fractures were not considered 
to be disqualifying as no x-rays were done and the Veteran 
was given a "1" for his lower extremities on the PULHES 
profile.  

The service treatment records show that, two weeks into basic 
training, the Veteran fell from the parallel bars and 
reportedly reinjured the right ankle.  He was admitted to the 
hospital on January 3, 1970.  The Board notes that the 
inpatient treatment records from this hospitalization are not 
available; however, efforts to obtain them were unsuccessful 
and further attempts would be futile.  A Narrative Summary in 
the service treatment records demonstrates that, on physical 
examination, the Veteran had virtually no limp.  There was 
increased prominence of the medial malleolus on the right, 
but no tenderness or ecchymosis.  Both ankles measured 11 
inches bimalleolar circumference, and they had full range of 
motion and normal stability.  X-rays showed old ununited 
fracture of both medial malleoli, and healed fracture of the 
right distal third of the fibula.  The diagnosis was 
"fracture, old, medial malleolus, bilateral, with nonunion 
following, AI Feb 69 when patient was involved in automobile 
accident, details unknown.  LD:  No, EPTS."  The Veteran was 
found unfit for enlistment under the provisions of Change 15, 
AR 40-501, Chapter 2, Section VII, Paragraph 2-11d(2), and 
separation was recommended under the provisions of AR 635-
200, Paragraph 5-9.  (The Board notes that the Narrative 
Summary indicates the Veteran reported the motor vehicle 
accident was in February 1969 rather than September 1968.)

Thus, the evidence of record at the time the Veteran entered 
into active duty showed the history of fractures to the right 
lower extremity but not that there was nonunion of the medial 
malleolus.  Thus, the question is whether the nonunion of the 
right medial malleolus preexisted service.  

The presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).  With regard to pre-service disabilities noted 
in service, there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary. 
Consequently with notation or discovery during service of 
such residual conditions (scars; fibrosis of the lungs; 
atrophies following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced or 
resected parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Similarly, manifestation of lesions or symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish pre-service existence thereof.  
38 C.F.R. § 3.303(c).

Hospital treatment records from September 1968 demonstrate 
that the Veteran was involved in a car accident and treated 
for trimalleoli fracture of the right ankle with manipulation 
and cast fixation.  X-rays taken of the right tibia, fibula 
and ankle revealed oblique fracture of the distal shaft of 
the right fibula with slight displacement of fracture 
fragments, and fractures of the posterior and medial malleoli 
of the tibia with slight displacement of the fracture 
fragments.  As the Veteran did not enter service until 
December 1969, it is clear that these fractures to the right 
malleoli and fibula preexisted service.  As for the nonunion 
of the right malleolus, the Board finds that this must have 
preexisted service as there is no indication that the injury 
in service caused by the fall from the parallel bars caused 
the nonunion of the right malleolus and this was found so 
close to the Veteran's entrance into service, that the 
conclusion must be that this condition preexisted service.  
This conclusion is supported by the military physician's 
determination that the fractures were old and healed and, 
thus, existed prior to service.

For these reasons, the Board finds that the Veteran's 
fractures of the right malleolus with nonunion and right 
fibula preexisted service and the presumption of soundness 
does not attach as to these conditions.  The remaining 
question, therefore, is whether the preexisting right ankle 
condition was aggravated during service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1). Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
 The United States Court of Appeals for Veterans Claims 
(CAVC) has held that when a disability has improved in one 
respect but has been made worse in another respect by in-
service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of 
disability has increased during service.  Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

In the present case, the Board finds that the evidence of 
record fails to establish that the Veteran's fractures of the 
right malleolus with nonunion and right fibula were 
aggravated during service.  The service treatment records 
show that, although the Veteran was treated for an injury to 
his right ankle after a fall from the parallel bars on 
January 3, 1970, that he had virtually no limp and there was 
no tenderness or ecchymosis, atrophy, limitation of motion or 
instability of the ankle following this injury.  There was no 
finding of any permanent residuals as a result of this 
injury.  Moreover, the Medical Board determined that the old 
fracture of the right medial malleolus was not aggravated by 
active duty.  Thus, the service treatment records fail to 
establish that there was an increase in disability during 
service.  Therefore, the presumption of aggravation does not 
attach, and the Veteran must show actual aggravation.  

The Board finds that post-service treatment records and the 
Veteran's statements and testimony fail to establish there 
was actual aggravation of the Veteran's fractures of the 
right malleolus with nonunion and right fibula in service.  
The Board finds the Veteran's statements to be too 
inconsistent and vague to establish that he had continuing 
problems after service as a result of aggravation in service.  
In earlier statements (see October 2002 and November 2003), 
the Veteran actually claimed that he fractured the right 
ankle in service.  He stated that he was told by the military 
doctor that he had a hairline fracture on the inside of the 
right ankle, but that this doctor neglected to find a broken 
bone on the outside of the ankle that should have been set 
and casted.  These statements are clearly inconsistent with 
the pre-service and the service treatment records, which show 
the fractures were incurred prior to service and fail to show 
any permanent injury to the right ankle in service.  More 
recently, the Veteran has maintained having fractured the 
right ankle prior to his entry into service, and claiming 
that it was aggravated during basic training.  (See November 
2009 statement and April 2010 testimony.)  Furthermore, as to 
a continuity of symptomatology after separation from service, 
the Veteran has claimed that his right ankle has bothered him 
since his service.  However, at the Board hearing in April 
2010, his testimony was inconsistent on this fact.  At one 
point, he admitted that he did not have any problems with the 
ankle in the early years.  Rather things did not start 
occurring until 1987 or 1988 and he did not go see a doctor 
until 2000.  (See hearing transcript, p. 15.)  But later on, 
he stated this disability has bothered him ever since he 
reinjured it in service.  (See hearing transcript, p. 18.)  
Given these inconsistencies, the Board finds that the 
Veteran's report of a continuity of symptomatology and injury 
in service to have minimal effect and are afforded no 
probative weight.

Furthermore, the Board notes that the Veteran has 
consistently reported that he did not receive any treatment 
for his right ankle disorder after service.  His statements 
of continuity of symptoms are rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

Finally, the Board comments on the medical opinions of record 
provided by the Veteran's private treating physicians.  The 
Board finds that these opinions are not credible as they are 
based upon an inaccurate factual basis.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may 
disregard a medical opinion that is based on facts provided 
by a veteran that have been found to be inaccurate or in 
contradiction with the facts of record.).  It is clear from 
the treatment records from these physicians that the Veteran 
reported a history of having either fractured or refractured 
the right ankle in service.  There is no indication that he 
reported the pre-service fractures sustained in the September 
1968 motor vehicle accident.  Furthermore, there is no 
indication that these physicians had the benefit of reviewing 
the Veteran's service treatment records or the treatment 
records from September 1968 when rendering their opinions.  
Rather it is clear that they relied upon the Veteran's self-
reported history.  In fact, the Veteran admitted at the Board 
hearing in April 2010 that his physicians had not reviewed 
any of the earlier medical records prior to rendering their 
opinions.  Finally, these medical opinions are based upon the 
wrong legal premise in that they relate the Veteran's current 
right ankle disorder (diagnosed as posttraumatic arthritis 
and right leg length discrepancy) to an injury in service 
when, as previously discussed, the proper question is whether 
there was aggravation of a preexisting disability.  For these 
reasons, the Board affords no probative value to these 
medical opinions.

Finally, the only remaining evidence indicating a 
relationship exists between the Veteran's current right ankle 
disorder and either the injury during service or aggravation 
of the preexisting fractures is the Veteran's own lay 
opinion.   As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  To the 
extent that the Veteran is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology, his 
statements are afforded no probative weight.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's preexisting fractures of the right malleolus with 
nonunion and right fibula were aggravated during service.  
Consequently, the Veteran's claim must be denied.




ORDER

The appeal as to the claim to reopen for service connection 
for a left ankle disorder is dismissed.

New and material evidence having been received, the Veteran's 
claim for service connection for residuals of fractures of 
the right malleolus with nonunion and right fibula is 
reopened.

Entitlement to service connection for residuals of fractures 
of the right malleolus with nonunion and right fibula is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


